Exhibit 10.34



SUMMARY DESCRIPTION OF THE DIXIE GROUP, INC

2004 DIRECTOR COMPENSATION ARRANGEMENTS

 

Directors who are employees of The Dixie Group, Inc. do not receive any
additional compensation for their services as members of the Board of Directors.
For fiscal 2004, non-employee directors receive an annual retainer of $12,000
cash and $12,000 in value of Performance Units under the Company's Directors
Stock Plan. In addition to the annual retainer, directors who are not employees
of the Company receive $1,000 for each Board meeting attended and $500 for each
committee meeting attended.

 